                     IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

          CRIMINAL MINUTES:     INITIAL APPEARANCE and ARRAIGNMENT

USA v        LINSEY JO HYATT

Case No 2:19-CR-96     Date July 15, 2019      Time 4:41-4:49 P.M.
            Hon. CLIFTON CORKER, Magistrate Judge, Presiding

   KIM OTTINGER                  DCR           THOMAS MCCAULEY
    Deputy Clerk       Tape No/Court Reporter Asst. U. S. Attorney
=======================================================================
     DEFENDANT                          ATTORNEY
LINSEY JO HYATT                                  CURT COLLINS

PROCEEDINGS:

Defendant sworn

Defendant found competent

Defendant advised of charges, penalties, and rights
(Copy of redacted indictment provided to defendant or counsel by AUSA)

Financial affidavit executed with Counsel present and appointed

Plea of not guilty to all charges

Oral motion by USA for detention

Detention Hearing     waived without prejudice

Defendant remanded to custody of U.S. Marshal

Orders to enter




I, Kim Ottinger, Deputy Clerk, CERTIFY the official record of this proceeding
is an audio file. Grn-DCR_2-19-CR-96-8_20190715_161146




   Case 2:19-cr-00096-JRG-CRW Document 5 Filed 07/15/19 Page 1 of 1 PageID #: 20
